FILED
                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS         Tenth Circuit

                                    TENTH CIRCUIT                             May 29, 2015

                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court

 JIMMY W. TANKSLEY,

        Petitioner - Appellant,

 v.                                                           No. 15-1073
                                                             (D. Colorado)
 JAMES FALK, Warden, Sterling Facility,              (D.C. No. 1:14-CV-03100-LTB)
 THE ATTORNEY GENERAL OF THE
 STATE OF COLORADO,

        Respondents - Appellees.




             ORDER DENYING CERTIFICATE OF APPEALABILITY


Before HARTZ, PORFILIO, and BALDOCK, Circuit Judges.



       Jimmy W. Tanksley was convicted in Colorado state court in 2001 on charges of

assault on a police officer and motor-vehicle theft. In 2014 he filed in the United States

District Court for the District of Colorado an application for relief under 28 U.S.C.

§ 2254 in which he challenged the convictions on the ground that he was denied a speedy

trial because of the state’s failure to comply with requirements of the Interstate

Agreement on Detainers. The district court denied the application as untimely.

Mr. Tanksley now seeks from us a certificate of appealability (COA) so that he may
appeal that denial. See 28 U.S.C. § 2253(c)(1)(A) (requiring COA to appeal denial of

relief under § 2254). We decline to grant a COA and dismiss the appeal.

       After Mr. Tanksley was convicted in state court, he unsuccessfully appealed to the

Colorado Court of Appeals, and the Colorado Supreme Court denied his petition for a

writ of certiorari on February 16, 1993. Because his conviction became final before

enactment of the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA), the

one-year limitations period established by AEDPA, see id. § 2244(d), did not begin to run

until April 24, 1996, the effective date of the Act. See Hoggro v. Boone, 150 F.3d 1223,

1225‒26 (10th Cir. 1998). The limitations period can be tolled while the prisoner is

pursuing state-court postconviction proceedings; but no such proceedings were pending

in April 1996, and after that date Mr. Tanksley initiated no such proceedings until

November 2003. Thus, the limitations period had long expired when he filed his

application under § 2254. As the district court stated, Mr. Tanksley has provided no

grounds for any other statutory or equitable tolling of the limitations period. And his

brief in this court does not provide any ground supporting an argument that his

application was timely.

       Accordingly, no reasonable jurist could debate the district court’s determination

that the application was untimely, so we cannot grant a COA. See Slack v. McDaniel,

529 U.S. 473, 484 (2000) (to obtain a COA the petitioner must show “that reasonable

jurists could debate whether (or, for that matter, agree that) the petition should have been


                                             2
resolved in a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” (internal quotation marks omitted)).

      We deny Mr. Tanksley’s request for a COA and dismiss the appeal. We GRANT

Mr. Tanksley’s motion to proceed in forma pauperis.

                                         ENTERED FOR THE COURT


                                         Harris L Hartz
                                         Circuit Judge




                                            3